Fourth Court of Appeals
                                     San Antonio, Texas

                                             July 9, 2021

                                        No. 04-21-00251-CV

                                    Herbert L. POLINARD, Jr.,
                                             Appellant

                                                   v.

   Jo Ann KARAMBIS, Maragaret Comparin, Ronaldo Dunagan, Lynda C. Spence, and EXP
                                  Realty LLC,
                                   Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-11887
                          Honorable Antonia Arteaga, Judge Presiding


                                           ORDER

        On July 8, 2021, the trial court clerk filed a notification of late record, notifying this court
that the clerk’s record has not been filed because appellant has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record based on the recalculated, corrected
costs.
        It is therefore ORDERED that appellant provide proof to this court within ten (10) days
of the date of this order that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.

        It is further ORDERED that the clerk’s record must be filed no later than ten (10) days
after the date appellant’s written proofs are filed with this court. If appellant fails to respond
within the time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 37.3(b).



                                                        _________________________________
                                                        Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2021.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court